Fourth Court of Appeals
                                    San Antonio, Texas
                                         November 5, 2018

                                        No. 04-18-00218-CV

                              EX PARTE Jake Alexander GARCIA,

                   From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI21969
                         Honorable Angelica Jimenez, Judge Presiding


                                           ORDER
Sitting:       Karen Angelini, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice

         Appellant Jake Alexander Garcia has filed a notice of appeal stating his intent to appeal
from the trial court’s order denying his petition for expunction. On September 14, 2018, the
Bexar County District Attorney’s Office filed a motion to dismiss this appeal for failure to serve
the appropriate parties or, in the alternative, a motion for extension of time to file appellee’s
brief. According to the motion, District Attorney Susan A. Bowen of the Bexar County District
Attorney’s Civil Division represents the Bexar County Respondents and was listed as the
attorney of record on the trial court’s final order denying appellant’s petition for expunction. The
district attorney’s office complains that despite Bowen being listed as the attorney of record in
this civil action, she was never served with appellant’s notice of appeal or appellant’s brief.
Instead, appellant served the Appellate Division of the Bexar County District Attorney’s Office,
which handles criminal appeals and not civil appeals. The district attorney’s office also points
out that “none of the Respondents to the expunction were served with the notice of appeal.”

        Texas Rule of Appellate Procedure 25.1(e) requires that the notice of appeal be “served
on all parties to the trial court’s final judgment.” TEX. R. APP. P. 25.1(e). After appellant filed his
petition for expunction in the trial court, the Texas Department of Public Safety (“TDPS”) filed
an answer and was a party to the underlying action. However, as noted by the district attorney’s
office, appellant has not served TDPS with the notice of appeal or his appellant’s brief. Indeed,
in his docketing statement filed with this Court, appellant listed the only appellee as the “Bexar
County District Attorney’s Office.” Thus, it appears that TDPS is unaware of this appellate
proceeding.

      Because appellant has failed to serve the notice of appeal on all parties to the trial court’s
judgment, the district attorney’s office argues that this Court should dismiss appellant’s appeal.
However, the district attorney’s office does not cite any legal support giving this Court the
authority to dismiss appellant’s appeal under these circumstances. Therefore, the motion to
dismiss is DENIED.

        We GRANT the district attorney’s motion for extension of time to file appellee’s brief.
We ORDER Appellant Jake Alexander Garcia to comply with Texas Rule of Appellate
Procedure 25.1(e) by serving his notice of appeal on all parties to the trial court’s judgment
within ten days from the date of this order. We further ORDER Appellant Jake Alexander Garcia
to comply with Texas Rule of Appellate Procedure 9.5 by serving his appellant’s brief on all
parties to this proceeding within ten days from the date of this order. We ORDER Appellant Jake
Alexander to file written proof in this Court within ten days from the date of this order that he
has complied with the above service requirements under Texas Rules of Appellate Procedure 9.5
and 25.1(e). If appellant fails to comply with this order within the time specified, this appeal will
be dismissed. See TEX. R. APP. P. 42.3(c) (allowing dismissal of appellant’s case if appellant fails
to comply with a requirement of the Texas Rules of Appellate Procedure or an order of this
court). Once appellant files written proof in this Court of his compliance with the Texas Rules of
Appellate Procedure, this Court will set a deadline for appellees’ briefs.




                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court